Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-36044 iShares ® Commodity Optimized Trust (Exact name of registrant as specified in its charter) Delaware 46-2428725 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) c/o iShares ® Delaware Trust Sponsor LLC 400 Howard Street San Francisco, California 94105 Attn: Product Management Team iShares ® Product Research & Development (Address of principal executive offices) (415) 670-2000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ (registrant) Accelerated filer ☐ Non-accelerated filer ☒ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐ No ☒ Table Of Contents Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Statements of Financial Condition at September 30, 2014 and December 31, 2013 1 Statements of Operations for the three and nine months ended September 30, 2014and for the period from August 8, 2013 (commencement of operations) to September 30, 2013 2 Statements of Changes in Shareholders’ Capital for the nine months ended September 30, 2014 and for the period from August8,2013 (commencement of operations) to December 31, 2013 3 Statement of Cash Flows for the nine months ended September 30, 2014 and for the period from August8,2013 (commencement of operations) to September 30, 2013 4 Schedules of Investments at September 30, 2014 and December 31, 2013 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 SIGNATURES 20 Table Of Contents PART I– FINANCIAL INFORMATION Item 1. Financial Statements iShares® Commodity Optimized Trust Statements of Financial Condition (Unaudited) At September 30, 2014 and December 31, 2013 September 30, December 31, Assets Current Assets Cash and cash equivalents $ $ Cash and cash equivalents held at brokers (restricted) Short-term investments(a) Total Assets $ $ Liabilities and Shareholders’ Capital Current Liabilities Payable for variation margin on open futures contracts (Note 9) $ $ Sponsor’s fees payable Total Liabilities Commitments and Contingent Liabilities (Note 7) — — Shareholders’ Capital Shares, no par value, unlimited amount authorized (at redemption value)– 350,000 issued and outstanding at September 30, 2014 and 250,000 issued and outstanding at December 31, 2013 Total Shareholders’ Capital Total Liabilities and Shareholders’ Capital $ $ Net asset value per Share $ $ (a) Cost of short-term investments at September 30, 2014 and December 31, 2013: $16,124,645 and $12,224,010, respectively. See notes to financial statements. 1 Table Of Contents iShares® Commodity Optimized Trust Statements of Operations (Unaudited) For the three and nine months ended September 30, 2014 and the period from August 8, 2013 (commencement of operations) to September 30, 2013 Three Months Ended September 30, 2014 Nine Months Ended September 30, 2014 Period from August 8, 2013 (commencement of operations) to September 30, 2013 Investment Income Interest $ $ $ Total investment income Expenses Sponsor’s fees Brokerage commissions and fees Total expenses Net investment loss ) ) ) Net Realized and Unrealized Gain (Loss) Net realized gain on short-term investments 54 Net realized gain (loss) on futures contracts ) ) Net change in unrealized appreciation/depreciation on futures contracts ) ) ) Net realized and unrealized gain (loss) ) ) Net gain (loss) $ ) $ ) $ Net gain (loss) per Share $ ) $ ) $ Weighted-average Shares outstanding See notes to financial statements. 2 Table Of Contents iShares® Commodity Optimized Trust Statements of Changes in Shareholders’ Capital (Unaudited) For the nine months ended September 30, 2014 and the period from August 8, 2013 (commencement of operations) to December 31, 2013 Nine Months Ended September 30, 2014 Period from August 8, 2013 (commencement of operations) to December 31, 2013 Shareholders’ Capital, Beginning of Period $ $ — Contributions Net investment loss ) ) Net realized gain on short-term investments Net realized gain (loss) on futures contracts ) Net change in unrealized appreciation/depreciation on futures contracts ) ) Shareholders’ Capital, End of Period $ $ See notes to financial statements. 3 Table Of Contents iShares® Commodity Optimized Trust Statements of Cash Flows (Unaudited) For the nine months ended September 30, 2014 and the period from August 8, 2013 (commencement of operations) to September 30, 2013 Nine Months Ended September 30, 2014 Period from August 8, 2013 (commencement of operations) to September 30, 2013 Cash Flows from Operating Activities Net gain (loss) $ ) $ Adjustments to reconcile net gain (loss) to net cash used in operating activities: Purchases of short-term investments ) ) Sales/maturities of short-term investments Accretion of discount ) ) Net realized gain on short-term investments ) ) Change in operating assets and liabilities: Cash and cash equivalents held at brokers (restricted) ) — Due from brokers — ) Payable for variation margin on open futures contracts Sponsor’s fees payable Net cash used in operating activities ) ) Cash Flows from Financing Activities Contributions Net cash provided by financing activities Net increase in cash and cash equivalents Cash and Cash Equivalents Beginning of period — End of period $ $ See notes to financial statements. 4 Table Of Contents iShares® Commodity Optimized Trust Schedules of Investments (Unaudited) At September 30, 2014 and December 31, 2013 September 30, 2014 Face Amount Security Description Fair Value United States Treasury bills: $ 0.03% due 10/23/14 $ 0.03% due 11/06/14 0.03% due 11/20/14 0.03% due 11/28/14 0.03% due 12/04/14 0.05% due 03/12/15 0.05% due 03/19/15 Total United States Treasury bills (cost: $16,124,645) – 96.61%(a) $ (a) Percentage is based on shareholders’ capital. As of September 30, 2014, open futures contracts were as follows: Number of Contracts Expiration Date Current Notional Amount Net Unrealized Depreciation December 2014 $ $ December 31, 2013 Face Amount Security Description Fair Value United States Treasury bills: $ 0.03% due 01/09/14 $ 0.02% due 02/20/14 0.04% - 0.07% due 03/06/14 Total United States Treasury bills (cost: $12,224,010) – 97.06%(a) $ (a) Percentage is based on shareholders’ capital. As of December 31, 2013, open futures contracts were as follows: Number of Contracts Expiration Date Current Notional Amount Net Unrealized Depreciation March 2014 $ $ See notes to financial statements. 5 Table Of Contents iShares ® Commodity Optimized Trust Notes to Financial Statements (Unaudited) September 30, 2014 1 - Organization The iShares® Commodity Optimized Trust (formerly known as the iShares® Dow Jones-UBS Roll Select Commodity Index Trust), or the “Trust,” is a Delaware statutory trust organized under the laws of the State of Delaware on December 7, 2011 and commenced operations on August 8, 2013. iShares® Delaware Trust Sponsor LLC, a Delaware limited liability company, is the sponsor of the Trust (the “Sponsor”). The sole member and manager of the Sponsor is BlackRock Asset Management International Inc., a Delaware corporation. BlackRock Institutional Trust Company, N.A. is the “Trustee” of the Trust. The Trust is governed by the Amended and Restated Trust Agreement, dated as of July 1, 2014 (the “Trust Agreement”), among the Sponsor, the Trustee and Wilmington Trust, National Association (the “Delaware Trustee”). The Trust issues units of beneficial interest (“Shares”) representing fractional undivided beneficial interests in its net assets. The Trust holds long positions in exchange-traded index futures contracts of various expirations, or “Index Futures” on the Bloomberg Roll Select Commodity Index (formerly known as the Dow Jones-UBS Roll Select Commodity Index), or the “Bloomberg Roll Select CI.” In order to collateralize its Index Future positions and to reflect the U.S. Treasury component of the Bloomberg Roll Select Commodity Total Return Index (formerly known as the Dow Jones-UBS Roll Select Commodity Index Total Return), or the “Index,” the Trust also holds “Collateral Assets,” which consist of cash, U.S. Treasury securities or other short-term securities and similar securities that are eligible as margin deposits for those Index Future positions. The Index Futures held by the Trust are listed on the Chicago Mercantile Exchange (the “CME”). The Trust seeks to track the results of a fully collateralized investment in futures contracts on an index composed of a diversified group of commodities futures which attempts to minimize contango and maximize backwardation. The Trust seeks to track the investment returns of the Index before payment of the Trust’s expenses and liabilities. The Trust is a commodity pool, as defined in the Commodity Exchange Act (the “CEA”) and the applicable regulations of the Commodity Futures Trading Commission (the “CFTC”), and is operated by the Sponsor, a commodity pool operator registered with the CFTC. The Sponsor is an indirect subsidiary of BlackRock, Inc. BlackRock Fund Advisors (the “Advisor”), an indirect subsidiary of BlackRock, Inc., serves as the commodity trading advisor of the Trust and is registered with the CFTC. The accompanying unaudited financial statements were prepared in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP") for interim financial information and with the instructions for Form 10-Q and the rules and regulations of the U.S. Securities and Exchange Commission (the "SEC"). In the opinion of management, all material adjustments, consisting only of normal recurring adjustments, considered necessary for a fair statement of the interim period financial statements have been made. Interim period results are not necessarily indicative of results for a full-year period. These financial statements and the notes thereto should be read in conjunction with the Trust’s financial statements included in its Annual Report on Form 10-K for the year ended December 31, 2013, as filed with the SEC on February 28, 2014. The Trust qualifies as an investment company for accounting purposes and follows the accounting and reporting guidance under the Financial Accounting Standards Board ("FASB") Accounting Standards Codification Topic 946, Financial Services – Investment Companies , but is not registered, and is not required to be registered, under the Investment Company Act of 1940, as amended. 6 Table Of Contents 2 - Summary of Significant Accounting Policies A. Basis of Accounting The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements in conformity with U.S. GAAP. The preparation of financial statements in conformity with U.S. GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates and these differences could be material. B. Investment in Index Futures The Trust seeks to track the results of a fully collateralized investment in futures contracts on an index composed of a diversified group of commodities futures, including energy commodities, precious and industrial metal commodities, agricultural commodities and livestock commodities, which attempts to minimize contango and maximize backwardation. The Trust seeks to track the investment returns of the Index before payment of the Trust’s expenses and liabilities. The assets of the Trust consist of Index Futures and cash or other Collateral Assets used to satisfy applicable margin requirements for those Index Future positions. Index Futures are exchange-traded index future contracts on the Bloomberg Roll Select CI, and are expected to include contracts of different terms and expirations. The Trust is expected to roll out of existing positions in Index Futures and establish new positions in Index Futures on an ongoing basis. When establishing positions in Index Futures, the Trust is required to deposit cash or other Collateral Assets with the broker as “initial margin.” On a daily basis, the Trust is obligated to pay, or entitled to receive, cash in an amount equal to the change in the daily settlement level of its Index Futures positions. Such payments or receipts are known as variation margin and recorded as unrealized appreciation or depreciation. When an Index Future is closed, the Trust records a realized gain or loss based on the difference between the value of the Index Future at the time it was opened and the value at the time it was closed. Index Futures are derivative instruments valued at fair value, which the Trustee has determined to be that day’s announced CME settlement price. If there is no announced settlement price for a particular Index Future on that day, the Trustee will use the most recently announced settlement price unless the Trustee, in consultation with the Sponsor, determines that such price is inappropriate as a basis for valuation. The Trust’s derivatives are not designated as hedges, and all changes in the fair value are reflected in the Statements of Operations. For futures contracts, counterparty credit risk is mitigated because futures contracts are exchange-traded and the exchange’s clearing house acts as central counterparty to all exchange-traded futures contracts (although customers continue to have credit exposure to the clearing member who holds their account). Please refer to Note 9 for additional disclosures regarding the Trust’s investments in futures contracts. C. Cash and Cash Equivalents The Trust considers cash and cash equivalents to be highly liquid investments with original maturities of three months or less. As of September 30, 2014 and December 31, 2013, the Trust had cashand cash equivalents held at brokers of $535,000 and $445,000, respectively, which were posted as margin for the Trust’s Index Future positions. D. Short-Term Investments Short-term investments on the Statements of Financial Condition consist principally of short-term fixed income securities with original maturities of one year or less. These investments are valued at fair value. 7 Table Of Contents E. Securities Transactions, Income and Expense Recognition Securities transactions are accounted for on the trade date. Realized gains and losses on investment transactions are determined using the specific identification method. Other income and expenses are recognized on the accrual basis. F. Income Taxes The Trust is treated as a partnership for federal, state and local income tax purposes. No provision for federal, state, and local income taxes has been made in the accompanying financialstatements because the Trust is not subject to income taxes. Shareholders are individually responsible for their own tax payments on their proportionate share of income, gain, loss, deduction, expense and credit. The Sponsor has reviewed the tax positions as of September 30, 2014, inclusive of the open tax year, and has determined that no provision for income tax is required in the Trust’s financial statements. G. Calculation of Net Asset Value The net asset value of the Trust on any given day is obtained by subtracting the Trust’s accrued expenses and other liabilities on that day from the value of (1)the Trust’s Index Future positions and Collateral Assets on that day, (2) the interest earned on those assets by the Trust and (3) any other assets of the Trust, as of 4:00 p.m. (New York time) that day. The Trustee determines the net asset value per Share (the “NAV”) by dividing the net asset value of the Trust on a given day by the number of Shares outstanding at the time the calculation is made. The NAV is calculated each day on which NYSE Arca, Inc. (“NYSE Arca”) is open for regular trading, as soon as practicable after 4:00 p.m. (New York time). H. Distributions Interest and distributions received by the Trust on its assets may be used to acquire additional Index Futures and Collateral Assets or, in the discretion of the Sponsor, distributed to Shareholders. The Trust is under no obligation to make periodic distributions to Shareholders. I. Recent Accounting Standards In June 2013, the FASB issued Accounting Standards Update 2013-08, Amendments to the Scope, Measurement, and Disclosure Requirements (“ASU2013-08”). ASU 2013-08 is an update to FASB Accounting Standards Codification Topic 946, Financial Services – Investment Companies , that provides guidance to assess whether an entity is an investment company, and gives additional measurement and disclosure requirements for an investment company and is effective for interim and annual periods beginning after December 15, 2013. Adoption of ASU 2013-08 did not have a material impact on the Trust’s financial statements. 3 - Offering of the Shares Shares are issued and redeemed continuously in one or more blocks of 50,000 Shares in exchange for Index Futures and cash (or, in the discretion of the Sponsor, other Collateral Assets in lieu of cash). Individual investors that are not Authorized Participants cannot purchase or redeem Shares in direct transactions with the Trust. The Trust transacts only with registered broker-dealers that have entered into a contractual arrangement with the Trust and the Sponsor governing, among other matters, the creation and redemption of Shares (such authorized broker-dealers are the “Authorized Participants”). Authorized Participants may redeem their Shares (as well as Shares on behalf of other investors) at any time before 2:40 p.m. (New York time) on any business day in one or more blocks of 50,000 Shares. Redemptions of Shares in exchange for baskets of Index Futures and cash (or, in the discretion of the Sponsor, other Collateral Assets in lieu of cash) are treated as sales for financial statement purposes. 8 Table Of Contents Share activity was as follows: Nine Months Ended September 30, 2014 P eriod from August 8, 2013 (commencement of operations) to December 31, 2013 Shares Amount Shares Amount Shares issued 100,000 $ 250,000 $ Shares redeemed — Net increase $ 250,000 $ 4 - Trust Expenses The Trust is responsible for paying any applicable brokerage commissions and similar transaction fees out of its assets in connection with the roll of Index Futures held by the Trust. These expenses are recorded as brokerage commissions and fees in the Statements of Operations as incurred. The Sponsor pays the amounts that would otherwise be considered the ordinary operating expenses, if any, of the Trust. In return, the Sponsor receives an allocation from the Trust that accrues daily at an annualized rate equal to 0.75% of the net asset value of the Trust, as calculated before deducting fees and expenses based on the value of the Trust’s assets. The Sponsor has agreed under the Trust Agreement to pay the following administrative, operational and marketing expenses: (1) the fees of the Trustee, the Delaware Trustee, the Advisor and their respective agents, (2) NYSE Arca listing fees, (3) printing and mailing costs, (4) audit fees, (5) fees for registration of the Shares with the SEC, (6) tax reporting costs, (7) license fees and (8) legal expenses relating to the Trust of up to $100,000 annually. 5 - Related Parties The Sponsor, the Trustee and the Advisor are considered to be related parties to the Trust. The Trustee’s and Advisor’s fees are paid by the Sponsor and are not a separate expense of the Trust. 6 - Indemnification The Trust Agreement provides that the Sponsor and its shareholders, directors, officers, employees, affiliates (as such term is defined under the Securities Act of 1933, as amended) and subsidiaries and agents shall be indemnified from the Trust and held harmless against any loss, liability, claim, cost, expense or judgment of any kind whatsoever (including the reasonable fees and expenses of counsel) arising out of or in connection with the performance of their obligations under the Trust Agreement or any actions taken in accordance with the provisions of the Trust Agreement and incurred without their (1)negligence, bad faith or willful misconduct or (2) reckless disregard of their obligations and duties under the Trust Agreement. The Investment Advisory Agreement between the Trust and the Advisor provides that the Advisor and its shareholders, directors, officers, employees, affiliates (as such term is defined in Rule 405 under the Securities Act of 1933, as amended) and subsidiaries shall be indemnified from the Trust and held harmless against any loss, liability, cost, expense or judgment (including the reasonable fees and expenses of counsel) arising out of or in connection with the performance of its obligations under the Investment Advisory Agreement or any actions taken in accordance with the provisions of the Investment Advisory Agreement and incurred without their (1) negligence, bad faith or willful misconduct or (2) reckless disregard of their obligations and duties under the Investment Advisory Agreement. 9 Table Of Contents 7 - Commitments and Contingent Liabilities In the normal course of business, the Trust may enter into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. 8 - Financial Highlights The following financial highlights relate to investment performance and operations for a Share outstanding for the three and nine months ended September30,2014 and the period from August 8, 2013 (commencement of operations) to September 30, 2013. Three Months Ended September 30, 2014 Nine Months Ended September 30, 2014 P eriod from August 8, 2013 (commencement of operations) to September 30, 2013 Net asset value per Share, beginning of period $ $ $ Net investment loss(a) Net realized and unrealized gain (loss)(b) ) ) Net increase (decrease)in net assets from operations ) ) Net asset value per Share, end of period $ $ $ Total return, at net asset value(c) )% )% % Ratio to average net assets: Net investment loss(d) )% )% )% Expenses(d) % % % (a) Based on average Shares outstanding during the period. (b) The amounts reported for a Share outstanding may not accord with the change in aggregate gains and losses on investments for the period due to the timing of Trust Share transactions in relation to the fluctuating fair values of the Trust's underlying investments. (c) Based on the change in net asset value of a Share during the period. Percentage is not annualized. (d) Percentage is annualized. 10 Table Of Contents 9 - Investing in Index Futures Substantially all of the Trust’s assets are invested in Index Futures. The Index Futures’ settlement value at expiration is based on the value of Bloomberg Roll Select CI at that time. Therefore, the value of the Trust will fluctuate based upon the value of the Bloomberg Roll Select CI and the prices of the futures contracts and commodities underlying the Bloomberg Roll Select CI. The commodities markets have historically been extremely volatile. For the nine months ended September 30, 2014 and the period from August 8, 2013 (commencement of operations) to December 31, 2013, the average month-end notional amounts of open Index Futures were $13,930,085 and $6,301,988, respectively. The following table shows the variation margin on open futures contracts, by risk exposure category, on the Statements of Financial Condition as of September 30, 2014 and December 31, 2013: Asset Derivatives Fair Value Liability Derivatives Fair Value September 30, 2014 Commodity contracts Receivable for variation margin on open futures contracts $ — Payable for variation margin on open futures contracts $ December 31, 2013 Commodity contracts Receivable for variation margin on open futures contracts $ — Payable for variation margin on open futures contracts $ The following table shows the effect of the futures contracts, by risk exposure category, on the Statements of Operations for the three and nine months ended September 30, 2014 and the period from August 8, 2013 (commencement of operations) to September 30, 2013: Statement of Operations Location Realized Gain (Loss) Change in Unrealized Appreciation/Depreciation Three Months Ended September 30, 2014 Commodity contracts Net realized gain (loss) on futures contracts $ ) $ — Net change in unrealized appreciation/depreciation on futures contracts — ) Nine Months Ended September 30, 2014 Commodity contracts Net realized gain (loss) on futures contracts $ ) $ — Net change in unrealized appreciation/depreciation on futures contracts — ) Period Ended September 30, 2013 Commodity contracts Net realized gain (loss) on futures contracts $ $ — Net change in unrealized appreciation/depreciation on futures contracts — ) 11 Table Of Contents 10 - Investment Valuation FASB Accounting Standards Codification Topic 820, F a i r V a l ue M e a s u r e m e n t s and D i s c l o s u r e s , defines fair value as the price the Trust would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. The Trust’s policy is to value its investments at fair value. Investments in Index Futures are measured at fair value using the last reported CME settlement price for Index Futures. U.S. Treasury bills are valued at the last available bid price received from independent pricing services. In determining the value of a fixed income investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures. Various inputs are used in determining the fair value of financial instruments. Inputs may be based on independent market data (“observable inputs”) or they may be internally developed (“unobservable inputs”). These inputs are categorized into a disclosure hierarchy consisting of three broad levels for financial reporting purposes. The level of a value determined for a financial instrument within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement in its entirety. The three levels of the fair value hierarchy are as follows: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities; Level 2 – Inputs other than quoted prices included within Level 1 that are observable for the asset or liability either directly or indirectly, including quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not considered to be active, inputs other than quoted prices that are observable for the asset or liability, and inputs that are derived principally from or corroborated by observable market data by correlation or other means; and Level 3 – Unobservable inputs that are unobservable for the asset or liability, including the Trust’s assumptions used in determining the fair value of investments. Fair value pricing could result in a difference between the prices used to calculate the Trust’s net asset value and the prices used by the Trust’s underlying index, which in turn could result in a difference between the Trust’s performance and the performance of the Trust’s underlying index. The following table summarizes the valuation of the Trust’s investments by the fair value hierarchy levels as of September 30, 2014 and December 31, 2013: Level 1 Level 2 Level 3 Total September 30, 2014 Futures contracts(a) $ ) $ — $ — $ ) U.S. Treasury bills — — December 31, 2013 Futures contracts(a) $ ) $ — $ — $ ) U.S. Treasury bills — — (a)
